Citation Nr: 1509124	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from November 1976 to December 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the RO in Wichita Kansas.  The Veteran also appealed the denial of service connection for a left knee disorder; however, service connection was subsequently granted for left knee degenerative joint disease in a November 2012 rating decision resolving the appeal as to that issue.

In May 2013, the Veteran and his spouse presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.  

Subsequent to the hearing, the Veteran submitted additional medical evidence accompanied by a waiver of his right to have that evidence considered initially by the RO.  

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

The Veteran sustained a right knee injury in service which is related to a current chronic right knee disorder.


CONCLUSION OF LAW

A right knee disorder was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a claimed disorder of the right knee.  He contends that he injured his right knee in a motorcycle accident in late 1980, after his separation examination was conducted, but before he separated from service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The evidence establishes a current chronic disability involving the right knee.  A VA examination in April 2012 resulted in a diagnosis of degenerative joint disease of the right knee, status-post total right knee joint replacement.  Private treatment reports from Daniel Hinkin, M.D. establish a diagnosis at the time of the right knee joint replacement consistent with torn ligaments and meniscus.  

While there is a current diagnosis of a right knee disability, the evidence is in conflict regarding the incurrence of an injury in service.  Consistent with the Veteran's account, there is, and should be, no record of injury or treatment in the service treatment records, as the injury occurred after the service separation examination was conducted, and as he sought treatment at a private hospital. 

The Veteran has reported that he was treated at the Emergency Room at St. Mary's Hospital in Manhattan, Kansas (now Mercy Regional Health Center).  The Veteran has attempted to obtain treatment records from that facility but received notice that records were routinely destroyed and that the facility had no records from that time period.  The Veteran has also sought payment records from the Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) and received notification that they had no records.  

After service, there is no record of complaint or treatment for the right knee until March 2005, at which time the Veteran complained to Dr. Hinkin of "something wrong" with his right knee.  He reported having problems for a while, which were getting worse.  When examined in November 2005, the Veteran reported experiencing pain in the right knee for 25 years, but over the past 6 months, the pain had increased significantly.  He reported a motorcycle accident in 1980 where his knee was injured.  

The Board finds the November 2005 account to Dr. Hinkin particularly persuasive.  There, he gave an account of an injury in 1980 (in service).  This account was reported to a private physician approximately three years prior to his VA claim.  There is accordingly no reason to interpret this statement of history as an attempt to bolster a claim for benefits, which presumably was not in his contemplation at the time the statement was made.  This enhances the credibility of the account.  

The Veteran's spouse has also offered her written account and testimony that she knew the Veteran at the time of the injury and her testimony supports the Veteran's account of his injury and subsequent symptoms.  

Also supportive of the Veteran's account, and pertinent to the matter of nexus, Dr. Hinkin offered an opinion in May 2013 that the Veteran's current right knee condition is consistent with having injured the knee in 1980, as related by the Veteran.  Indeed, he found that the "only history compatible with [the current disability] is his motorcycle injury of 1980."  The examiner also found that the in-service injury was the "prevailing factor" in the current disorder.  

There is no medical opinion that conflicts with the May 2013 opinion of Dr. Hinkin.  While there is no record of an in-service injury, the Board finds that the evidence in favor of incurrence of a right knee injury in service has attained relative equipoise with the evidence against such injury.  Resolving all reasonable doubt in favor of the claim, the Board finds that the Veteran sustained a right knee injury as described by the Veteran.  Moreover, as the evidence regarding nexus is favorable, the Board finds that a current chronic right knee disorder is related to the in-service injury.  Therefore, service connection for a right knee disorder is warranted.  

Duties to Notify and Assist

As the Board is granting service connection for a right knee disorder, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for a right knee disorder is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


